DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/19/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 4/19/2022, with respect to claim objections and 112b rejections have been fully considered and are persuasive.  The claim objections and 112b rejections has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 4/19/2022, with respect to the rejection(s) of amended claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection of Talley towards the amended claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and a different interpretation of the previously applied references.

Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues the 112b rejection of claims 1 and 12 that the claim language clearly states that adding the additive suspends the elemental sulfur in the water.

Applicant further notes the superior and unexpected results on Pg10-11. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the suspended sulfur particles therefore give the sample solutions turbidity, which is indicated by the optical density readings. The sulfur does not remain on the water’s surface, deposit onto other surfaces…or fall out of solution…provides an effective, inexpensive, and environmentally responsible solution for in situ treatment to minimize or prevent the deposition of sulfur and sulfides on various surface sin many industries including, but not limited to, geothermal power operations and oil and gas extraction systems…this treatment is substantially low in foaming, non-corrosive, and does not interfere with other components of water treatment operations.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Amendment
Claim Interpretation
Claim 1 recites “wherein the sulfur suspension additive is chosen from an alkyldiphenyloxide disulfonate or salt thereof, a secondary alcohol ethoxylate, a non-ionic ethylene oxide and/or propylene oxide copolymer, and combinations thereof.” Dependent claims 2, 6 and 8 each are directed towards separate embodiments of the sulfur suspension additive. However, when alkyldiphenyloxide disulfonate or salt thereof is utilized as the sulfur suspension additive, the other dependent claims directed towards the non-utilized additive are considered to not further narrow the entire scope of claim 1, as they are no longer required. Similar analysis can be made towards dependent claims 6 and 8.

Specification
The disclosure is objected to because of the following informalities: Applicant’s original disclosure is objected to for failing to sufficiently disclose “geothermal power plant” and “at least one of a geothermal heat exchanger, a geothermal cooling tower, and/or a geothermal pipe; and a geothermal fluid comprising suspended elemental sulfur disposed in the at least one heat exchanger, cooling tower, and/or pipe”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 4 recites “geothermal power plant”. However, Applicant’s original disclosure Pr. 3 only talks about geothermal power plants in the context of mineral deposits being an issue within geothermal power plants, and in the oil and gas industry. This passage alone, does not sufficiently disclose that Applicant's invention to contain a geothermal power plant.
Claim 12 line 4 contains a similar issue.
Claim 13 lines 3-6 recites “at least one of a geothermal heat exchanger, a geothermal cooling tower, and/or a geothermal pipe; and a geothermal fluid comprising suspended elemental sulfur disposed in the at least one heat exchanger, cooling tower, and/or pipe”. Applicant’s original disclosure only talks about the geothermal equipment (heat exchanger, cooling tower, pipe) with Pr. 3 and 11 (reproduced below):
[3] The problem of solid mineral deposits in geothermal power plants and in the oil and gas industry is substantial and costly. The geothermal fluids used in power generation often have high levels of hydrogen sulfide and carbonate which can form solid deposits on heat exchanger surfaces, cooling tower fill, and within pipes. 
[11]…For example, elemental sulfur can contribute to solid deposits on heat exchanger surfaces, cooling tower fill, and within pipes which reduces heat transfer efficiency, clogs nozzles, and requires periodic system shutdowns, resulting in the loss of efficiency, increased costs, and reduced profitability.
The passages above appear to indicate that the geothermal equipment can be affected by high levels of hydrogen sulfide. However, this does not appear to positively indicate that Applicant’s invention contains the claimed geothermal cooling tower,  geothermal pipe, and/or geothermal heat exchanger.
Dependent claims not recited above require all of the elements of the claim from which they depend upon, and therefore are rejected for the same reasons set forth in the independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “EO-PO polymer”. It is unclear what EO-PO polymer is, as it is not clearly defined. For the purpose of examination, the Examiner assumes the acronyms are ethylene oxide and propylene oxide. Clarification is requested.
Dependent claims not recited above require all of the elements of the claim from which they depend upon, and therefore are rejected for the same reasons set forth in the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404) in view of Janak (US2014/0224743) and Mantri et al. (US2019/0062184; hereinafter “Mantri”).
Applicant’s claims are directed toward a method.
Regarding claims 1, 10, 13, and 20; Talley discloses a method of suspending elemental sulfur in water, said method comprising the steps of:
A. providing water, sulfur and hydrogen sulfide in a geothermal power plant (Talley Pr. 9, 13-15; hydrogen sulfide content comprises hydrogen sulfide and water); and
B. adding from about 1 to about 100 parts by weight of a sulfur suspension additive to the based on one million parts by weight of the water which suspends the elemental sulfur in the water (Talley Pr. 74; surfactant in the additive composition can be important to the effectiveness of the additive composition. The additive contains about 8% by weight of the surfactant.),
wherein the sulfur suspension additive is chosen from an alkyldiphenyloxide disulfonate or salt thereof, a secondary alcohol ethoxylate, a non-ionic ethylene oxide and/or propylene oxide copolymer, and combinations thereof (Talley Pr. 13-15, 60; liquid additive composition includes a surfactant. Surfactant may be a propylene oxide and ethylene oxide block copolymer. Pr. 68-70; nonionic surfactants may be propylene/ethylene oxide block copolymers, ethylene oxide condensation products, ethoxylated alcohols.).
Talley does not disclose the method occurring with a geothermal fluid and utilizing elemental sulfur.
However, Talley indicates that the method of treating hydrogen sulfide containing fluids is associated with petroleum and/or natural gas production (Talley Pr. 2-3; abstract).
Janak relates to the prior art by disclosing a method for prevention and removal of H2S (hydrogen sulfide) from liquid streams in industrial process systems (Janak abstract). Janak further discloses that in geothermal power industry, the process water can contain moderate to high levels of H2S (Janak Pr. 3; Pr. 14; geothermal cooling tower). 
Mantri relates to the prior art by disclosing a process to disperse sulfur (Mantri abstract, Pr. 1), and further discloses that elemental sulfur forms in geothermal cooling water through both chemical and biochemical means (Mantri Pr. 8). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Talley’s method of treating hydrogen sulfide within a fluid of natural gas production, with Janak’s process of removing hydrogen sulfide within a geothermal fluid or geothermal related equipment in order to treat the hydrogen sulfide within the geothermal fluid and Mantri’s realization that elemental sulfur forms in geothermal cooling water; since Janak clearly indicates that the process water within the geothermal power industry contains moderate to high levels of H2S, while Talley discloses that hydrogen sulfide fluids are associated with petroleum and/or natural gas production. As such, one of ordinary skill would recognize the treatment of elemental sulfur that has formed within the geothermal cooling water, and that the H2S within Talley would be suitably applicable to the geothermal fluid of Janak, as the fluid contains moderate to high levels of H2S.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 10: The method of claim 1 wherein the sulfur suspension additive is added in an amount of from about 10 to about 50 parts by weight based on one million parts by weight of the water (Talley Pr. 74; surfactant in the additive composition can be important to the effectiveness of the additive composition. The additive contains about 10% by weight of the surfactant.).
Claim 13: A system comprising:
at least one of a geothermal heat exchanger, a geothermal cooling tower (Janak Pr. 3; Pr. 14; geothermal cooling tower), and/or a geothermal pipe; and
a geothermal fluid comprising suspended elemental sulfur disposed in the at least one heat exchanger, cooling tower, and/or pipe (See Talley supra. See combination supra. The combination provides the hydrogen sulfide treatment to be provided to an industrial process fluid of Janak (e.g. geothermal) in order to treat the fluid that contains moderate to high levels of H2S),
wherein the geothermal fluid comprises:
water (Talley Pr. 9, 13-15; hydrogen sulfide content comprises hydrogen sulfide and water);
elemental sulfur and hydrogen sulfide (Talley Pr. 9, 13-15; hydrogen sulfide content comprises hydrogen sulfide and water. See combination supra of Talley, Janak, and Mantri.); and
a sulfur suspension additive chosen from an alkyldiphenyloxide disulfonate or salt thereof, a secondary alcohol ethoxylate, a non-ionic ethylene oxide and/or propylene oxide copolymer, and combinations thereof (Talley Pr. 13-15, 60; liquid additive composition includes a surfactant. Surfactant may be a propylene oxide and ethylene oxide block copolymer. Pr. 68-70; nonionic surfactants may be propylene/ethylene oxide block copolymers, ethylene oxide condensation products, ethoxylated alcohols.),
wherein the sulfur suspension additive is present in an amount of from about 1 to about 100 parts by weight per one million parts by weight of the water (Talley Pr. 74; surfactant in the additive composition can be important to the effectiveness of the additive composition. The additive contains about 8% by weight of the surfactant.).
Claim 20: The system of claim 13 wherein the sulfur suspension additive is present in an amount of from about 10 to about 50 parts by weight per one million parts by weight of the water (Talley Pr. 74; surfactant in the additive composition can be important to the effectiveness of the additive composition. The additive contains about 10% by weight of the surfactant.).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), and Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 1 above, and further in view of Solastiouk et al. (US2016/0068742; hereafter “Solastiouk”).
Applicant’s claims are directed toward a method.
Regarding claims 2-5; the combination of Talley, Janak, and Mantri discloses the method of claim 1 (See claim 1 supra). 
The combination does not disclose wherein the alkyldiphenyloxide disulfonate or salt thereof has the following structure

    PNG
    media_image1.png
    181
    427
    media_image1.png
    Greyscale

wherein R is an alkyl group having from 1 to 35 carbon atoms and each X is independently a cation.
However, Talley indicates that hydrogen sulfide is a highly toxic and flammable gas associated with petroleum and/or natural gas production, and further indicates utilizing a liquid additive composition with a surfactant to separate the hydrogen sulfide (Talley Pr. 3-9; 13-15, 60, 20; hydrocarbon producing well). The surface-active agent, or surfactant, is believed to provide enhanced penetration into the rock pores and fractures and cleave hydrocarbons (Talley Pr. 61). Furthermore, Talley indicates that there are a number of suitable surfactants which may be nonionic, anionic, and amphoteric (Talley Pr. 68-72).
Solastiouk relates to the prior art by disclosing a surfactant for use in treating and recovering fossil fluid from a subterranean formation and used with one or more wells and pumping or permitting the fossil fluid to flow to the surface through the well (Solastiouk abstract; Pr. 1, 27; fossil fluids include oil field deposits, basoline, fossil fluids derived from subterranean formations), and further indicates that on type of surfactant that may be utilized may be dialkyl diphenyl oxide disulfonates having the structure of 

    PNG
    media_image2.png
    94
    211
    media_image2.png
    Greyscale

where the pair of sulfonate groups on the diphenyl oxide backbone provides a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. The higher local charge density results in greater potential for solvating action, coupling action, and increased flexibility allowing variable distance between the sulfonates; which allows interactions with a broad variety of other materials in solution (Solastiouk Pr. 66-71; other alkyl diphenyl oxide sulfonic acid based co-surfactants include those commercially available under the brand name DOWFAXTM). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, Mantri’s method that indicates utilization of a surfactant within the petroleum and/or natural gas production (i.e. wells) (Talley Pr. 2-3, 20), with Solastiouk’s usage of a surfactant that is also utilized within the recovery of fossil fluid (oil) in subterranean formations (i.e. wells) (Solastiouk abstract; Pr. 1, 27). Where, the surfactant of Solastiouk utilizes a dialkyl diphenyl oxide disulfonates in order to have a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. Additionally, since, both Talley and Solastiouk have recognized the surfactants recited are known and utilized in the oil / hydrocarbon well production art, and thus presents strong evidence of obviousness in substituting one for the other in an oil / hydrocarbon well field.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The method of claim 2 wherein R is an alkyl group having 10 to 14 carbon atoms and X is Na+ (Solastiouk Pr. 69-70; R groups may be C3-C16, while X may be sodium).
Claim 4: The method of claim 3 wherein R is an alkyl group having 12 carbon atoms (Solastiouk Pr. 69-70; R groups may be C3-C16).
Claim 5: The method of claim 2 wherein R is an alkyl group having 30 to 32 carbon atoms and X is Na+ (Solastiouk Pr. 69-70; while X may be sodium. Claim 5; surfactant formulation has a nonionic surfactant with branched compounds comprising 5 to 30 carbon atoms.).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), and Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 1 above, with evidence by ChemIDplus (NPL ChemIDplus – Substanct Name: Tergitol TMN-6).
Applicant’s claims are directed toward a method.
Regarding claim 6; Talley, Janak, and Mantri discloses the method of claim 1 (See claim 1 supra), wherein the secondary alcohol ethoxylate comprises a carbon backbone having 6 to 20 carbon atoms ethoxylated with at least one mole of ethylene oxide (Talley Pr. 13-15, 60, 68-70; the nonionic surfactant may be a propoxylated and ethoxylated fatty acids, or ethoxylated alcohols, such as TERGITOL TMN-6. ChemIDplus indicates the chemical structure and formula of Tergitol TMN-6 to be C18H38O4; which contains 18 carbon atoms in one mole of the substance.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 1 above, and further with evidence from ChemIDplus (NPL ChemIDplus – Substanct Name: Tergitol TMN-6), and in view of DOW (NPL Dow Surfactants).
Applicant’s claims are directed toward a method.
Regarding claim 7; the combination of Talley, Janak, and Mantri discloses the method of claim 1 (See claim 6 supra) wherein the secondary alcohol ethoxylate comprises a carbon backbone having 12 to 14 carbon atoms (Talley Pr. 13-15, 60, 68-70; the nonionic surfactant may be a propoxylated and ethoxylated fatty acids, or ethoxylated alcohols, such as TERGITOL TMN-6 or Tergitol 15-S-7. ChemIDplus indicates the chemical structure and formula of Tergitol TMN-6 to be C18H38O4; which contains 18 carbon atoms in one mole of the substance. The other example of Tergitol 15-S-7 contains a molecular formula of C12-14H25-29O[CH2CH2O]xH). 
The combination does not disclose ethoxylated with about 7 to about 9 moles of ethylene oxide.
DOW relates to the prior art by disclosing a list of surfactants, and further discloses TERGITOL TMN-6 with a moles of EO (ethylene oxide) of 8, which provides an excellent wetting agent, penetrant and dispersant (DOW Pg5).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, Mantri’s method that utilizes a surfactant of TERGITOL TMN-6, with DOW’s usage of the TERGITOL TMN-6 with 8 moles of EO (ethylene oxide), since DOW indicates that the specific structure of the TERGITOL TMN-6 provides an excellent wetting agent, penetrant and dispersant (DOW Pg5). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), and Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 1 above, and further in view of Calvert (US2010/0275382) and Henning (NPL – HENNING Colloquim – Biofilm Connect Industries).
Applicant’s claims are directed toward a method.
Regarding claims 8-9; the combination of Talley, Janak, and Mantri discloses the method of claim 1 (See claim 1 supra). 
The combination does not disclose wherein the non-ionic ethylene oxide and/or propylene oxide copolymer comprises the reaction product of an N-alkyl diethanolamine core and one or more moles of ethylene oxide and/or propylene oxide.
However, Talley does indicate that the fluid containing the hydrogen sulfide typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid).
Calvert relates to the prior art by disclosing a detergent surfactant that acts as a cleaning agent and is utilized in an aqueous medium (Calvert Pr. 1). The surfactant of Calvert may further be a short chain alkyl diethanolamine of the formula R7’—N—[(AO’)m—R8’]2; where R7’ may be a short chain alkyl group of C1 to C10 alkyl; each AO’ is an alkyleneoxy or ethyleneoxy; m may be an average value of 1 to 5; and R8’ may be COR9’, where the R9’ is independently a C1 to C23 hydrocarbyl group (Calvert Pr. 36-47).
Henning relates to the prior art by discussing biofilms and the issues they cause in the industrial areas. Henning indicates that biofilms are highly organized accumulations on interfaces and can accumulate in washing machines causing hygiene, odor problems, biocorrosion, and biofouling (Henning abstract; Pg66 col 1). Henning further indicates utilizing dispersants (such as Hedicol-DISP100 or Hedicol-CLEAN100), which has cleaning and stabilizing properties in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that utilizes a surfactant with Calvert’s utilization of a detergent surfactant as a cleaning agent with a reaction product of N-alkyl diethanolamine, in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2), since Talley indicates that within the fluid being worked upon containing hydrogen sulfide, the fluid typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid); while Henning indicates that utilizing surfactants (i.e. dispersants) may help reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The method of claim 8 wherein the non-ionic ethylene oxide/propylene oxide copolymer has the structure:

    PNG
    media_image3.png
    301
    399
    media_image3.png
    Greyscale

wherein n is from 1 to 15 (Calvert Pr. 36-47; R7’—N—[(AO’)m—R8’]2; where R7’ may be a short chain alkyl group of C1 to C10 alkyl; each AO’ is an alkyleneoxy or ethyleneoxy; m may be an average value of 1 to 5; and R8’ may be COR9’, where the R9’ is independently a C1 to C23 hydrocarbyl group. Where R7 may be an alkyl group of C1 to C10 alkyl).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 1 above, in view of Filipovic et al. (NPL Filipovic – Chemical Biology of H2SSignaling through Persulfidation; hereinafter “Filipovic”) and Dell (NPL – Optical Density for Absorbance Measurements).
Applicant’s claims are directed toward a method.
Regarding claim 11; the combination of Talley, Janak, and Mantri discloses the method of claim 1 (See claim 1 supra). 
The combination does not disclose wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
Filipovic relates to the prior art by disclosing hydrogen sulfide and measuring the hydrogen sulfide (Filipovic abstract). The concentration of H2S is able to be diluted in a buffer and the concentration can be determined from the absorbance from UV-visible spectrophotometry (Filipovic Fig. 16; Pg56 section 7.3, Pg13 section 2.2, 3.4; concentration of H2S can be determined from absorbance at 230 nm.). 
Dell discloses that a sample with an optical density (OD) greater than 3 will only allow 1 photon of light out of 1,000 to be measured by the detector; and measurements above 3 OD will have greater error and will in turn be less accurate than measurements taken at a lower OD. Dell further recommends diluting the samples to a value less than 3 OD in order to obtain a more accurate (Dell Pg 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that treats fluids containing hydrogen sulfide, with Filipovic’s usage of a UV-visible spectrophotometry to measure the concentration of H2S, and further have an optical density of less than 3, as disclosed by Dell, in order to appropriately measure the concentration of the hydrogen sulfide within the system. Furthermore, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection, as it would have been obvious to try measuring the fluid’s optical density with a UV-Vis spectrophotometer from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success; in order to obtain the concentration of the hydrogen sulfide.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404) in view of Janak (US2014/0224743) and Mantri et al. (US2019/0062184; hereinafter “Mantri”), and further in view of evidence by ChemIDplus (NPL ChemIDplus – Substanct Name: Tergitol TMN-6) and in view of DOW (NPL Dow Surfactants), and further in view of Solastiouk et al. (US2016/0068742; hereafter “Solastiouk”), and further in view of Calvert (US2010/0275382) and Henning (NPL – HENNING Colloquim – Biofilm Connect Industries), and further in view of Filipovic et al. (NPL Filipovic – Chemical Biology of H2SSignaling through Persulfidation; hereinafter “Filipovic”) and Dell (NPL – Optical Density for Absorbance Measurements).
Applicant’s claims are directed toward a method.
Regarding claim 12; Talley discloses a method of suspending elemental sulfur in a fluid, said method comprising the steps of:
A. providing the fluid comprising water, sulfur and hydrogen sulfide (Talley Pr. 9, 13-15; hydrogen sulfide content comprises hydrogen sulfide and water); and
B. adding from about 10 to about 50 parts by weight of a sulfur suspension additive to the fluid based on one million parts by weight of the water to suspend the elemental sulfur in the water (Talley Pr. 74; surfactant in the additive composition can be important to the effectiveness of the additive composition. The additive contains about 10% by weight of the surfactant.),
wherein the sulfur suspension additive is chosen from an alkyldiphenyloxide disulfonate or salt thereof, a secondary alcohol ethoxylate, a non-ionic ethylene oxide and/or propylene oxide copolymer, and combinations thereof (Talley Pr. 13-15, 60; liquid additive composition includes a surfactant. Surfactant may be a propylene oxide and ethylene oxide block copolymer. Pr. 68-70; nonionic surfactants may be propylene/ethylene oxide block copolymers, ethylene oxide condensation products, ethoxylated alcohols.), 
wherein the secondary alcohol ethoxylate comprises a carbon backbone having 12 to 14 carbon atoms (Talley Pr. 13-15, 60, 68-70; the nonionic surfactant may be a propoxylated and ethoxylated fatty acids, or ethoxylated alcohols, such as TERGITOL TMN-6 or Tergitol 15-S-7. ChemIDplus indicates the chemical structure and formula of Tergitol TMN-6 to be C18H38O4; which contains 18 carbon atoms in one mole of the substance. The other example of Tergitol 15-S-7 contains a molecular formula of C12-14H25-29O[CH2CH2O]xH).
Talley does not disclose the method occurring with A) a geothermal fluid and utilizing elemental sulfur; B) ethoxylated with 7 to 9 moles ethylene oxide; C) wherein the alkyldiphenyloxide disulfonate or salt thereof has the following structure:

    PNG
    media_image1.png
    181
    427
    media_image1.png
    Greyscale

wherein R is an alkyl group having from 10 to 16 carbon atoms and each X is Na+, wherein the non-ionic ethylene oxide and/or propylene oxide copolymer comprises a mixture of etherified EO-PO polymer and N-alkyl diethanol amine, and D) wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
However, Talley indicates that the method of treating hydrogen sulfide containing fluids is associated with petroleum and/or natural gas production (Talley Pr. 2-3; abstract).
Janak relates to the prior art by disclosing a method for prevention and removal of H2S (hydrogen sulfide) from liquid streams in industrial process systems (Janak abstract). Janak further discloses that in geothermal power industry, the process water can contain moderate to high levels of H2S (Janak Pr. 3; Pr. 14; geothermal cooling tower). 
Mantri relates to the prior art by disclosing a process to disperse sulfur (Mantri abstract, Pr. 1), and further discloses that elemental sulfur forms in geothermal cooling water through both chemical and biochemical means (Mantri Pr. 8). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Talley’s method of treating hydrogen sulfide within a fluid of natural gas production, with Janak’s process of removing hydrogen sulfide within a geothermal fluid or geothermal related equipment in order to treat the hydrogen sulfide within the geothermal fluid and Mantri’s realization that elemental sulfur forms in geothermal cooling water; since Janak clearly indicates that the process water within the geothermal power industry contains moderate to high levels of H2S, while Talley discloses that hydrogen sulfide fluids are associated with petroleum and/or natural gas production. As such, one of ordinary skill would recognize the treatment of elemental sulfur that has formed within the geothermal cooling water, and that the H2S within Talley would be suitably applicable to the geothermal fluid of Janak, as the fluid contains moderate to high levels of H2S.
The combination of Talley, Janak, and Mantri still does not disclose B) ethoxylated with 7 to 9 moles ethylene oxide; C) wherein the alkyldiphenyloxide disulfonate or salt thereof has the following structure:

    PNG
    media_image1.png
    181
    427
    media_image1.png
    Greyscale

wherein R is an alkyl group having from 10 to 16 carbon atoms and each X is Na+, wherein the non-ionic ethylene oxide and/or propylene oxide copolymer comprises a mixture of etherified EO-PO polymer and N-alkyl diethanol amine, and D) wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
DOW relates to the prior art by disclosing a list of surfactants, and further discloses TERGITOL TMN-6 with a moles of EO (ethylene oxide) of 8, or TERGITOL 15-S-7 with a moles of EO of 7 which provides an excellent wetting agent, penetrant and dispersant (DOW Pg5).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that utilizes a surfactant of TERGITOL TMN-6 or TERGITOL 15-S-7, with DOW’s usage of the TERGITOL TMN-6 with 8 moles of EO (ethylene oxide) or TERGITOL 15-S-7 with 7 moles of EO, since DOW indicates that the specific structure of the TERGITOL TMN-6 provides an excellent wetting agent, penetrant and dispersant (DOW Pg5). 
The combination of Talley, Janak, Mantri, ChemIDplus and DOW still does not disclose C) wherein the alkyldiphenyloxide disulfonate or salt thereof has the following structure:

    PNG
    media_image1.png
    181
    427
    media_image1.png
    Greyscale

wherein R is an alkyl group having from 10 to 16 carbon atoms and each X is Na+, wherein the non-ionic ethylene oxide and/or propylene oxide copolymer comprises a mixture of etherified EO-PO polymer and N-alkyl diethanol amine, and D) wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
However, Talley indicates that hydrogen sulfide is a highly toxic and flammable gas associated with petroleum and/or natural gas production, and further indicates utilizing a liquid additive composition with a surfactant to separate the hydrogen sulfide (Talley Pr. 3-9; 13-15, 60, 20; hydrocarbon producing well). The surface-active agent, or surfactant, is believed to provide enhanced penetration into the rock pores and fractures and cleave hydrocarbons (Talley Pr. 61). Furthermore, Talley indicates that there are a number of suitable surfactants which may be nonionic, anionic, and amphoteric (Talley Pr. 68-72).
Solastiouk relates to the prior art by disclosing a surfactant for use in treating and recovering fossil fluid from a subterranean formation and used with one or more wells and pumping or permitting the fossil fluid to flow to the surface through the well (Solastiouk abstract; Pr. 1, 27; fossil fluids include oil field deposits, basoline, fossil fluids derived from subterranean formations), and further indicates that on type of surfactant that may be utilized may be dialkyl diphenyl oxide disulfonates having the structure of 

    PNG
    media_image2.png
    94
    211
    media_image2.png
    Greyscale

where the pair of sulfonate groups on the diphenyl oxide backbone provides a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. The higher local charge density results in greater potential for solvating action, coupling action, and increased flexibility allowing variable distance between the sulfonates; which allows interactions with a broad variety of other materials in solution (Solastiouk Pr. 66-71; other alkyl diphenyl oxide sulfonic acid based co-surfactants include those commercially available under the brand name DOWFAXTM). Furthermore, the X components may be sodium (Na+) (Solastiouk Pr. 69-70; while X may be sodium).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, Mantri, ChemIDplus and DOW’s method that indicates utilization of a surfactant within the petroleum and/or natural gas production (i.e. wells) (Talley Pr. 2-3, 20), with Solastiouk’s usage of a surfactant that is also utilized within the recovery of fossil fluid (oil) in subterranean formations (i.e. wells) (Solastiouk abstract; Pr. 1, 27). Where, the surfactant of Solastiouk utilizes a dialkyl diphenyl oxide disulfonates in order to have a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. Additionally, since, both Talley and Solastiouk have recognized the surfactants recited are known and utilized in the oil / hydrocarbon well production art, and thus presents strong evidence of obviousness in substituting one for the other in an oil / hydrocarbon well field.
The modified combination of Talley, Janak, Mantri, ChemIDplus, DOW, and Solastiouk further does not disclose C) wherein the non-ionic ethylene oxide and/or propylene oxide copolymer comprises a mixture of etherified EO-PO polymer and N-alkyl diethanol amine, and D) wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
However, the modified combination does indicate that the fluid containing the hydrogen sulfide typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid).
Calvert relates to the prior art by disclosing a detergent surfactant that acts as a cleaning agent and is utilized in an aqueous medium (Calvert Pr. 1). The surfactant of Calvert may further be a short chain alkyl diethanolamine of the formula R7’—N—[(AO’)m—R8’]2; where R7’ may be a short chain alkyl group of C1 to C10 alkyl; each AO’ is an alkyleneoxy or ethyleneoxy; m may be an average value of 1 to 5; and R8’ may be COR9’, where the R9’ is independently a C1 to C23 hydrocarbyl group (Calvert Pr. 36-47).
Henning relates to the prior art by discussing biofilms and the issues they cause in the industrial areas. Henning indicates that biofilms are highly organized accumulations on interfaces and can accumulate in washing machines causing hygiene, odor problems, biocorrosion, and biofouling (Henning abstract; Pg66 col 1). Henning further indicates utilizing dispersants (such as Hedicol-DISP100 or Hedicol-CLEAN100), which has cleaning and stabilizing properties in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the modified combination’s method that utilizes a surfactant with Calvert’s utilization of a detergent surfactant as a cleaning agent with a reaction product of N-alkyl diethanolamine, in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2), since Talley indicates that within the fluid being worked upon containing hydrogen sulfide, the fluid typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid); while Henning indicates that utilizing surfactants (i.e. dispersants) may help reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2). 
The combination of Talley, Janak, ChemIDplus, DOW, Solastiouk, Calvert, and Henning further does not disclose wherein the step of adding creates a mixture that has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when the water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
Filipovic relates to the prior art by disclosing hydrogen sulfide and measuring the hydrogen sulfide (Filipovic abstract). The concentration of H2S is able to be diluted in a buffer and the concentration can be determined from the absorbance from UV-visible spectrophotometry (Filipovic Fig. 16; Pg56 section 7.3, Pg13 section 2.2, 3.4; concentration of H2S can be determined from absorbance at 230 nm.). 
Dell discloses that a sample with an optical density (OD) greater than 3 will only allow 1 photon of light out of 1,000 to be measured by the detector; and measurements above 3 OD will have greater error and will in turn be less accurate than measurements taken at a lower OD. Dell further recommends diluting the samples to a value less than 3 OD in order to obtain a more accurate (Dell Pg 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, Mantri, ChemIDplus, DOW, Solastiouk, Calvert, and Henning’s method that treats fluids containing hydrogen sulfide, with Filipovic’s usage of a UV-visible spectrophotometry to measure the concentration of H2S, and further have an optical density of less than 3, as disclosed by Dell, in order to appropriately measure the concentration of the hydrogen sulfide within the system. Furthermore, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection, as it would have been obvious to try measuring the fluid’s optical density with a UV-Vis spectrophotometer from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success; in order to obtain the concentration of the hydrogen sulfide.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), and Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 13 above, and further in view of Filipovic et al. (NPL Filipovic – Chemical Biology of H2SSignaling through Persulfidation; hereinafter “Filipovic”) and Dell (NPL – Optical Density for Absorbance Measurements).
Applicant’s claims are directed toward a method.
Regarding claim 14; the combination of Talley, Janak, and Mantri discloses the system of claim 13 (See claim 13 supra). 
The combination does not disclose wherein the fluid has an optical density of at least 0.05 measured at 230 nm using a UV-Vis spectrophotometer when water comprising the elemental sulfur and the hydrogen sulfide and free of the sulfur suspension additive as a control sample has an optical density of about 0.006 measured at 230 nm using a UV-Vis spectrophotometer.
Filipovic relates to the prior art by disclosing hydrogen sulfide and measuring the hydrogen sulfide (Filipovic abstract). The concentration of H2S is able to be diluted in a buffer and the concentration can be determined from the absorbance from UV-visible spectrophotometry (Filipovic Fig. 16; Pg56 section 7.3, Pg13 section 2.2, 3.4; concentration of H2S can be determined from absorbance at 230 nm.). 
Dell discloses that a sample with an optical density (OD) greater than 3 will only allow 1 photon of light out of 1,000 to be measured by the detector; and measurements above 3 OD will have greater error and will in turn be less accurate than measurements taken at a lower OD. Dell further recommends diluting the samples to a value less than 3 OD in order to obtain a more accurate (Dell Pg 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that treats fluids containing hydrogen sulfide, with Filipovic’s usage of a UV-visible spectrophotometry to measure the concentration of H2S, and further have an optical density of less than 3, as disclosed by Dell, in order to appropriately measure the concentration of the hydrogen sulfide within the system. Furthermore, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection, as it would have been obvious to try measuring the fluid’s optical density with a UV-Vis spectrophotometer from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success; in order to obtain the concentration of the hydrogen sulfide.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), and Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 13 above, and further in view of Solastiouk et al. (US2016/0068742; hereafter “Solastiouk”).
Applicant’s claims are directed toward a composition.
Regarding claims 15-17; the combination of Talley, Janak, and Mantri discloses the system of claim 13 (See claim 13 supra). 
Talley does not disclose wherein the alkyldiphenyloxide disulfonate or salt thereof has the following structure

    PNG
    media_image1.png
    181
    427
    media_image1.png
    Greyscale

wherein R is an alkyl group having from 1 to 35 carbon atoms and each X is independently a cation.
However, Talley indicates that hydrogen sulfide is a highly toxic and flammable gas associated with petroleum and/or natural gas production, and further indicates utilizing a liquid additive composition with a surfactant to separate the hydrogen sulfide (Talley Pr. 3-9; 13-15, 60, 20; hydrocarbon producing well). The surface-active agent, or surfactant, is believed to provide enhanced penetration into the rock pores and fractures and cleave hydrocarbons (Talley Pr. 61). Furthermore, Talley indicates that there are a number of suitable surfactants which may be nonionic, anionic, and amphoteric (Talley Pr. 68-72).
Solastiouk relates to the prior art by disclosing a surfactant for use in treating and recovering fossil fluid from a subterranean formation and used with one or more wells and pumping or permitting the fossil fluid to flow to the surface through the well (Solastiouk abstract; Pr. 1, 27; fossil fluids include oil field deposits, basoline, fossil fluids derived from subterranean formations), and further indicates that on type of surfactant that may be utilized may be dialkyl diphenyl oxide disulfonates having the structure of 

    PNG
    media_image2.png
    94
    211
    media_image2.png
    Greyscale

where the pair of sulfonate groups on the diphenyl oxide backbone provides a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. The higher local charge density results in greater potential for solvating action, coupling action, and increased flexibility allowing variable distance between the sulfonates; which allows interactions with a broad variety of other materials in solution (Solastiouk Pr. 66-71; other alkyl diphenyl oxide sulfonic acid based co-surfactants include those commercially available under the brand name DOWFAXTM). 
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that indicates utilization of a surfactant within the petroleum and/or natural gas production (i.e. wells) (Talley Pr. 2-3, 20), with Solastiouk’s usage of a surfactant that is also utilized within the recovery of fossil fluid (oil) in subterranean formations (i.e. wells) (Solastiouk abstract; Pr. 1, 27). Where, the surfactant of Solastiouk utilizes a dialkyl diphenyl oxide disulfonates in order to have a double charge density to the molecule, making it a more powerful, durable, and versatile surfactant molecule when compared to a single charge anionic molecule. Additionally, since, both Talley and Solastiouk have recognized the surfactants recited are known and utilized in the oil / hydrocarbon well production art, and thus presents strong evidence of obviousness in substituting one for the other in an oil / hydrocarbon well field.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 15 wherein R is an alkyl group having 10 to 14 carbon atoms and X is Na+ (Solastiouk Pr. 69-70; R groups may be C3-C16, while X may be sodium).
Claim 17: The system of claim 15 wherein R is an alkyl group having 30 to 32 carbon atoms and X is Na+ (Solastiouk Pr. 69-70; while X may be sodium. Claim 5; surfactant formulation has a nonionic surfactant with branched compounds comprising 5 to 30 carbon atoms.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 13 above, and further with evidence from ChemIDplus (NPL ChemIDplus – Substanct Name: Tergitol TMN-6), and in view of DOW (NPL Dow Surfactants).
Applicant’s claims are directed toward a composition.
Regarding claim 18; the combination of Talley, Janak, and Mantri discloses the system of claim 13 (See claim 13 supra) wherein the secondary alcohol ethoxylate comprises a carbon backbone having 12 to 14 carbon atoms (Talley Pr. 13-15, 60, 68-70; the nonionic surfactant may be a propoxylated and ethoxylated fatty acids, or ethoxylated alcohols, such as TERGITOL TMN-6. ChemIDplus indicates the chemical structure and formula of Tergitol TMN-6 to be C18H38O4; which contains 18 carbon atoms in one mole of the substance.). Talley does not disclose ethoxylated with about 7 to about 9 moles of ethylene oxide.
DOW relates to the prior art by disclosing a list of surfactants, and further discloses TERGITOL TMN-6 with a moles of EO (ethylene oxide) of 8, which provides an excellent wetting agent, penetrant and dispersant (DOW Pg5).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that utilizes a surfactant of TERGITOL TMN-6, with DOW’s usage of the TERGITOL TMN-6 with 8 moles of EO (ethylene oxide), since DOW indicates that the specific structure of the TERGITOL TMN-6 provides an excellent wetting agent, penetrant and dispersant (DOW Pg5). 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Talley (US2010/0056404), Janak (US2014/0224743), Mantri et al. (US2019/0062184; hereinafter “Mantri”), as applied to claim 13 above, and further in view of Calvert (US2010/0275382) and Henning (NPL – HENNING Colloquim – Biofilm Connect Industries).
Applicant’s claims are directed toward a composition.
Regarding claims 19; the combination of Talley, Janak, and Mantri discloses the system of claim 13 (See claim 13 supra). Talley does not disclose wherein the non-ionic ethylene oxide/propylene oxide copolymer has the structure:

    PNG
    media_image3.png
    301
    399
    media_image3.png
    Greyscale

wherein n is from 1 to 15.
However, Talley does indicate that the fluid containing the hydrogen sulfide typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid).
Calvert relates to the prior art by disclosing a detergent surfactant that acts as a cleaning agent and is utilized in an aqueous medium (Calvert Pr. 1). The surfactant of Calvert may further be a short chain alkyl diethanolamine of the formula R7’—N—[(AO’)m—R8’]2; where R7’ may be a short chain alkyl group of C1 to C10 alkyl; each AO’ is an alkyleneoxy or ethyleneoxy; m may be an average value of 1 to 5; and R8’ may be COR9’, where the R9’ is independently a C1 to C23 hydrocarbyl group (Calvert Pr. 36-47).
Furthermore, whe  (Calvert Pr. 36-47; R7’—N—[(AO’)m—R8’]2; where R7’ may be a short chain alkyl group of C1 to C10 alkyl; each AO’ is an alkyleneoxy or ethyleneoxy; m may be an average value of 1 to 5; and R8’ may be COR9’, where the R9’ is independently a C1 to C23 hydrocarbyl group. Where R7 may be an alkyl group of C1 to C10 alkyl)
Henning relates to the prior art by discussing biofilms and the issues they cause in the industrial areas. Henning indicates that biofilms are highly organized accumulations on interfaces and can accumulate in washing machines causing hygiene, odor problems, biocorrosion, and biofouling (Henning abstract; Pg66 col 1). Henning further indicates utilizing dispersants (such as Hedicol-DISP100 or Hedicol-CLEAN100), which has cleaning and stabilizing properties in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2).
It would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to provide the combination of Talley, Janak, and Mantri’s method that utilizes a surfactant with Calvert’s utilization of a detergent surfactant as a cleaning agent with a reaction product of N-alkyl diethanolamine, in order to reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2), since Talley indicates that within the fluid being worked upon containing hydrogen sulfide, the fluid typically contains biological matter (i.e. biofilms forming), and that it is unknown whether the liquid additive completely kills or simply removes the biological matter from the well (Talley Pr. 44, 109-110; bio-film/biological matter/biological microbes are located within the liquid); while Henning indicates that utilizing surfactants (i.e. dispersants) may help reduce biofilms on industrial processes by dispersing deposits on the interface surface (Henning Pg65 col1-2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myers (NPL Improving accuracy of cell and chromophore concentration measurements using optical density) – using optical density is a known technique in UV-vis
Hakka (US1392813) – removing elemental sulfur deposits 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779      

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779